Citation Nr: 0102431	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the RO.  



FINDINGS OF FACT

The veteran's service-connected PTSD is shown to more nearly 
approximate a level of disability consistent with that of 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 4.130 including 
Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Under that diagnostic code, a 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The evidence of record includes testimony offered by the 
veteran and his wife in support of his claim at a personal 
hearing conducted in June 1999.  At that time, the veteran 
related that he was depressed and felt like everything was 
"blowing up" in his face.  He testified that he did not 
have any hobbies and rarely went out to dinner with his wife 
anymore.  Aside from his immediate family, he acknowledged 
being comfortable around only one other person, the elderly 
gentleman that worked nightshift with him.  He further noted 
that he had missed a significant amount of time from work 
over the years due to his psychiatric disability.  

According to the veteran's wife, the veteran disliked 
holidays and found it difficult to adjust to strange places, 
such as when the family went on vacation.  She testified 
that, if he was unfamiliar with his surroundings, including 
the area or people, he got nervous.  She also described him 
as being short tempered and noted that when he was having one 
of his "episodes" she would basically leave him alone.  

The veteran was most recently afforded a VA examination in 
relation to his claim in July 1999.  At that time, the 
veteran presented with complaints of difficulty sleeping, 
anger and depression.  When asked about his sleep 
difficulties, he described being unable to sleep at all at 
night due to nightmares about Vietnam.  These nightmares were 
stated to cause the veteran to wake up scared and unable to 
go back to sleep, as he would have to stay up to make sure 
everything was okay.  He related that, when he was on night 
shift, he might sleep three to five hours during the day, but 
would not always feel rested, because, although less 
frequent, the nightmares still occurred.  

The veteran was not noted to have any real hobbies or 
friends.  His temper was described as being very quick, with 
a tendency to fly off the handle at any little thing.  He 
remained depressed and was noted to stay in his room all day, 
even when not sleeping.  His wife described how he did not 
wish for anyone to come over to the house, particularly the 
grandchildren, who would make a lot of noise.  

The veteran also related a past incident where he bought a 
hose and some steel wool with the intention of killing 
himself.  He was also noted to be troubled by the fact that 
he had been impotent for quite a long period of time.  He was 
generally described as isolating himself from others, working 
night shift with only one other person.  According to the 
veteran, if he had to work with more people than that, he 
would not be able to handle it due to stress and aggravation.  

He was noted to be easily bothered by loud noises or people 
approaching him from behind.  He related that he had gone to 
see the movie "Saving Private Ryan" within the last year 
and had missed a week of work afterwards.  His wife noted 
that the veteran was very difficult to live with and that his 
moods changed rapidly.  She did not feel that his medications 
were particularly effective in controlling his symptoms.  

The mental status examination revealed the veteran's mood to 
be depressed with a mood-congruent affect  Speech was slow 
and soft, while facial expression was sad with fair eye 
contact.  Thought processes were slowed, but content was 
devoid of any current auditory or visual hallucinations.  
There was moderate paranoia of others, as well as some 
suicidal and homicidal ideation, but no active plan.  His 
memory was fair to poor for immediate, recent and remote 
events.  He was unable to concentrate well enough to spell 
"table" backwards, but could spell "cat" backwards.  His 
intelligence was estimated in the average range and he was 
able to abstract.  He also showed partial insight into his 
current condition.  

The final diagnoses included those of PTSD and major 
depressive disorder.  He was noted to have problems with his 
primary support system.  The veteran was placed at 53 on the 
Global Assessment of Functioning Scale.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
for a 50 percent evaluation under Diagnostic Code 9411.  

Specifically, the medical evidence shows that the veteran's 
symptomatology includes occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; impairment of short- and 
long-term memory; impaired judgment; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.  

Thus, the Board finds that the preponderance of the evidence 
supports the assignment of a 50 percent rating for the 
service-connected PTSD under the provisions of 38 C.F.R. § 
4.130, including Diagnostic Code 9411.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

